MEMORANDUM OPINION

Nos. 04-02-00500-CR; 04-02-00501-CR & 04-02-00502-CR

Roger DE LA FUENTE,

Appellants

v.

The STATE of Texas,

Appellee

From the 187th Judicial District Court, Bexar County, Texas

Trial Court Nos. 1991CR1521; 1991CR4271 & 1991CR4363

Honorable Sharon MacRae, Judge Presiding

Opinion by:	Alma L. López, Chief Justice
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	April 2, 2003
AFFIRMED
	Roger De La Fuente pled guilty and was convicted of murder, burglary of a building, and
attempted burglary of a building in February of 1992.  In November of 2001, De La Fuente filed a
motion for forensic DNA testing in each of the underlying causes pursuant to article 64 of the Texas
Code of Criminal Procedure.  The State responded to the motion, stating that the evidence De La
Fuente sought to test was destroyed in March of 1999.  Article 64.03 only requires a trial court to order
DNA testing if the court makes a finding that the evidence sought to be tested still exists.  Tex. Code
Crim. Proc. Ann. art. 64.03 (Vernon Supp. 2003).  In addition, the convicted person must establish
by a preponderance of the evidence that: (a) a reasonable probability exists that the person would not
have been prosecuted or convicted if exculpatory results had been obtained through DNA testing; and
(b) the request for the proposed DNA testing is not made to unreasonably delay the execution of
sentence or administration of justice.  Tex. Code Crim. Proc. Ann. art. 64.03 (Vernon Supp. 2003).
	De La Fuente's court-appointed attorney filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), in which he concludes that the appeal has no merit.  Counsel provided De La
Fuente with a copy of the brief and informed him of his right to review the record and file his own
brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns
v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San Antonio 1996, no pet.). 
	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.  With regard to the issues raised in De La Fuente's pro se  brief, we believe these issues
are without merit in view of existing precedent.  See Bell v. State, 90 S.W.3d 301 (Tex. Crim. App.
2002); Dinkins v. State, 84 S.W.3d 639 (Tex. Crim. App. 2002);  Johnston v. State, No. 06-02-00114-CR, 2003 WL 245281 (Tex. App.--Texarkana Feb. 5, 2003, no pet. h.); Watson v. State, 96 S.W.3d
497  (Tex. App.--Amarillo 2002, pet. ref'd); Mahaffey v. State, 937 S.W.2d 53 (Tex. App.--Houston
[1st Dist.] 1996, no pet.).  The judgments of the trial court are affirmed.  Appellate counsel's motion
to withdraw is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.
							Alma L. López, Chief Justice
DO NOT PUBLISH